Citation Nr: 1610086	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  14-27 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a hemorrhagic stroke, to include as due to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation due to the need for aid and attendance (A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United States Marines from March 1951 until March 1954.  
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In the decision on appeal, and a subsequent statement of the case in July 2014, the RO denied claims for a higher initial rating for hearing loss and for service connection for aphasia, in addition to its denials of entitlements relating to hemorrhagic stroke and A&A.  In his July 2014 VA Form-9, the Veteran specifically limited his appeals to the latter two issues.  Thus, these are the only matters over which Board has jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In July 2012, the Veteran suffered a severe hemorrhagic stroke, which left him highly dependent upon others for care and nearly all aspects of daily living.  He is now in a state which renders him incapable of effective communication, and his wife has thus acted as his voice to pursue the immediate appeals.  She contends that PTSD caused the Veteran to develop a history of nightmares from which he would awake violently, throwing himself out of bed and frequently striking his head on the wall, floor, or nightstand.  In one particular instance, he struck the nightstand hard enough that he began to bleed from his ear and was taken to a hospital emergency room for treatment.  The Veteran's wife further contends that these repeated head injuries are the underlying cause of his hemorrhagic stroke, and thus service connection should be awarded for the stroke as secondary to his PTSD, and that he should be awarded compensation for the A&A which he now needs on a constant basis.

The Board grants the Veteran's appeals, and finds that symptoms of PTSD at least as likely as not caused a hemorrhagic stroke, which in turn has resulted in the need for A&A.  See below for additional details.


REASONS AND BASES 

Explanation of Applicable Laws, Regulations, and Cases

The appeals at issue rest largely on the question of whether the Veteran is entitled to service connection for a hemorrhagic stroke, to include as a result of his already service-connected PTSD.  

As a general matter, service connection for a disability requires evidence of: 

(1) a current disability; 
(2) a disease or injury in service, and; 
(3) a relationship or nexus between the current disability and the in-service injury or disease.  

Establishing service connection on a secondary basis requires:

(1) a current disability; 
(2) a service-connected disability; and 
(3) evidence establishing a connection (either causation or aggravation) between the service-connected disability and the claimed current disability.  

In addition to seeking service connection for a hemorrhagic stroke, the Veteran and his wife assert that the residuals of the stroke render him in need of full-time care, and hence eligible for special monthly compensation (SMC) due to the need for regular aid and attendance.  

SMC is payable at a specified rate if a veteran, as the result of service-connected disability is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015).
 
The criteria for determining that a veteran is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a) (2015).  Those criteria include:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 
(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 
(4) Inability to attend to the wants of nature; or 
(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

Contentions

The contentions of the Veteran and his wife are described above, but in short they assert that a hemorrhagic stroke was due to multiple head injuries incurred as a result of violently falling out of bed due to PTSD-inducted nightmares.  In February 2013, the Veteran's wife wrote that approximately four years prior, the Veteran "was having very bad nightmares and throwing himself out of the bed," and an April 2014 statement reflects her recollection that the Veteran "would throw [himself] out of the bed on many nights . . . bumping [his] head."  This assertion was also reported to a VA examiner in October 2013, at which time the Veteran's wife stated that he had also suffered many falls prior to 2007, that he would heave himself out of bed and "yell, and scream, and carry on," and hit his head in various places on the nightstand, the floor, and the wall.

In July 2012, the Veteran suffered a severe hemorrhagic stroke, which left him highly dependent upon others for care and nearly all aspects of daily living.  His wife contends that PTSD caused the Veteran to develop a history of nightmares and that the resulting nightmare-induced head injuries are the underlying cause of his hemorrhagic stroke.  She also asserts that he should be awarded compensation for the A&A which he now needs on a constant basis.

Board's Consideration and Analysis of Facts and Contentions

The record does not reflect, and neither the Veteran nor his wife suggests that his 2012 hemorrhagic stroke is related directly to service.  The primary question is whether the stroke is related to service-connected PTSD.

VA examinations have confirmed that PTSD causes recurrent distressing dreams of in-service events, and on both June 2013 and May 2014 examination, it was noted that the Veteran persistently reexperienced in-service stressor events and had an exaggerated startle response.  During the June 2013 examination, it was reported that in 2007, the Veteran was having "recurring distressing dreams at night," and "was known to throw himself out of bed many nights and bump his head."  

Although the Veteran's wife is incapable of knowing - directly - the exact nature of the Veteran's dreams at night, the Board finds her reports of recurring distressing dreams to be probative as it is reasonable to expect that the Veteran would share the content of these dreams with her.  Furthermore, because she personally witnessed the Veteran falling from his bed and striking his head, such reports are also admissible.  Throughout the record, the Veteran's wife has been essentially consistent in stating that these nightmares began not later than 2007; this is also consistent with examination reports.  The Board finds that the Veteran's nightmares - particularly those which began around 2007 - were symptoms of his service-connected PTSD.

In October 2013, following a review of the entire claims file and interview with both the Veteran and his wife, a VA examiner noted reports that the Veteran had a history of falling out of bed at night due to nightmares and striking his head.  While the worst of these instances was the 2007 event which caused him to seek hospital treatment, she reported that it had happened twice a month both prior and since 2007.  The examiner commented that "[p]eople who have had head injuries face a tenfold increase in the risk of having a stroke within three months according to a new study.  Head/brain injury occur when a blow or jolt to the head causes changes in a person's normal brain function.  It can result from injuries such as falls, vehicle accident, and violence.  Given this [V]eteran's history, as told by his wife, it is at least as likely as not that these many falls . . . put him at risk for stroke."  Though the VA examiner's opinion does not expressly state the PTSD-induced nightmares led to his 2012 hemorrhagic stroke, the Board finds that this is the logical extension of the examiner's conclusion that the history of falls and head impacts "put him at risk for a stroke."  

In April 2014, a private physician confirmed that the Veteran had suffered "numerous nightmares resulting in falling out of bed with trauma to his head" associated with PTSD.  He went on to reference a 2009 study from the University of Michigan and the VA Center for Clinical Management and Research which found a correlation between brain trauma and subsequent strokes, before concluding that "it is more likely than not that [the Veteran's] stroke was the result of multiple brain injuries due to his PTSD."  Because this opinion was offered by the Veteran's primary care physician, included consideration of a medical treatise, and specific application to the unique facts of the Veteran's medical history, the Board finds the opinion to be exceptionally valuable.

Of less value is an April 2015 opinion from a physician, who came to the bare conclusion - without additional explanation - that "[i]t is only obvious that all of [the Veteran's] conditions, illnesses and symptoms are at least in part related to if not a direct result of the 'trauma' from his years of service in the military."  Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Also of little value is a September 2013 VA examination report which concluded that because the hemorrhagic stroke occurred in 2012, and the single hospitalization-inducing fall occurred in 2007, the two were unrelated.  Though this opinion was reached with the benefit of review of the record and a physical examination of the Veteran, the Board is struck by the total lack of underlying rational in the conclusion reached, and finds the opinion of little value.  Id.

In total, the evidence includes a mix of positive and negative opinions regarding whether one or more falls may have caused the Veteran's hemorrhagic stroke.  However, when considered together, the Board finds that the weight of the evidence supports the contentions of the Veteran and his wife regarding the probable cause of his 2012 hemorrhagic stroke.

Regarding the claim for SMC based on the need for aid and attendance (i.e., SMC(l)), there is little doubt that residuals of his hemorrhagic stroke alone, even without consideration of the effects of PTSD, have rendered the Veteran in need of regular aid and attendance.

In a March 2013 letter, the Veteran's wife commented that the Veteran's powers of communication were severely reduced, and repeated examinations, including in June 2013, have documented that he cannot be left alone for periods of time, and is dependent upon others for meal preparation and to ensure compliance with his medications.  As noted in a July 2013 examination, the Veteran "needs assistance for feeding, dressing, and all [activities of daily living.]"  As expressed succinctly in a January 2015 report from a private psychologist, the Veteran "cannot care for himself and without his wife round more likely than not be living at a nursing facility due to his combined PTSD symptoms and stroke in 2012."

The Board finds that the foregoing conclusion is consistent with the facts and evidence of records, and therefore entitlement to SMC(l) under 38 U.S.C.A. § 1114(l) is granted.  



ORDER

Service connection for residuals of a hemorrhagic stroke is granted.

SMC benefits, pursuant to 38 U.S.C.A. § 1114(l), are granted.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


